Citation Nr: 0819821	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Philadelphia, Pennsylvania, which denied the above claim. 

In his Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in March 2004, the veteran had requested a 
hearing before a Veterans Law Judge at the RO.  However, in a 
correspondence dated in September 2004, the veteran withdrew 
his request for a hearing.

In a decision dated in October 2006, the Board denied 
entitlement to service connection for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2007 Joint Motion 
For Remand To The Board, the parties (veteran and VA 
Secretary) asked the Court to vacate the Board decision and 
remand the case.  In a January 2008 Order, the Court granted 
the motion.  The case has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007).

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

The veteran has asserted that he has PTSD which is due to his 
experiences during a tour of duty in the Republic of Vietnam 
during his period of active service.  A VA examination report 
dated in May 2002 shows that he has been diagnosed with PTSD.  
The veteran has asserted, in essence, that his in-service 
stressful events included being subjected to enemy fire, 
losing fellow servicemen, having his brother injured in 
Vietnam, retrieving dead bodies of fellow servicemen, 
handling body bags, having his high school buddy being shot 
while standing next to him, a person named J.W. being killed 
by an overturned bulldozer, and being injured by a land mine.

The record reflects that the veteran served in Vietnam from 
January 1967 to January 1968, and that during that period, he 
had been assigned to the 103rd Engineering Company with a 
military occupational specialty of quarry machine operator.  
It was also indicated that he had served in Vietnam during 
the Vietnam Counteroffensive Phase II.  As per the directives 
of the December 2007 Joint Motion For Remand To The Board, 
the Board finds that an additional effort should be 
undertaken in order to obtain the veteran's unit records for 
possible verification of any of his stressors. See Daye v. 
Nicholson, 20 Vet. App. 512 (2006).

Additionally, in light of the asserted stressful events 
described by the veteran, coupled with the diagnosis of PTSD 
which is already of record, on remand the U. S. Army and 
Joint Services Records Research Center (JSRRC) should be 
provided with the additional evidence and requested to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Once again request that the veteran 
provide specific information, including 
dates, locations, names of other persons 
involved, units involved etc., relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the veteran 
should be advised that he should provide 
buddy statements or other corroborating 
evidence that may support his claimed 
service stressors.  Afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

2.  Thereafter, prepare a summary of all 
of the claimed stressors including being 
subjected to enemy fire, losing fellow 
servicemen, having his brother injured in 
Vietnam, retrieving dead bodies of fellow 
servicemen, handling body bags, having 
his high school buddy being shot while 
standing next to him, a person named J.W. 
being killed by an overturned bulldozer, 
and being injured by a land mine.  The 
summary should include as much detailed 
as possible regarding each alleged event.  
The summary, together with a copy of the 
DD 214 form, and all other necessary 
documents, including a copy of the 
veteran's service personnel file should 
be sent to JSRRC.  

Ask JSRRC, or any other appropriate 
federal archive, to provide the veteran's 
unit history for the 103rd Engineering 
Company, for the time period of January 
1967 to January 1968.  Also request that 
they provide any other information that 
might corroborate the veteran's alleged 
stressors.  If unable to corroborate any 
of the veteran's stressors, inform the 
veteran of the results of the requests 
for information about the stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to any stressors 
in service, and if so, what was the 
nature of the stressors.

4.  If it is determined that the veteran 
was exposed to stressors in service, 
arrange for the veteran to be accorded 
another VA psychiatric examination.  The 
entire claims folder including a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  
The review should include the veteran's 
service medical records.  

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  The veteran must be furnished a 
supplemental statement of the case (SSOC) 
taking into consideration all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his attorney 
should be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



